Citation Nr: 1739955	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for strain of the right knee status post medial meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from October 2008 to November 2010.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The Veteran testified in a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims that his right knee strain warrants a higher initial evaluation than assigned by the RO in the rating decision on appeal.  He complains of pain, soreness, swelling and tingling in the knee.  He also claims that the condition has worsened since his last VA examination in 2011.  The Board finds, based on these claims, that the 2011 VA examination may not be an accurate depiction of the more recent severity of the Veteran's disability.  Another examination would be helpful in the adjudication of this claim and one should be obtained on remand.

Additionally, the record reflects that certain medical records may be outstanding.  In the Veteran's service treatment records, notes from a private physician, Dr. Atef A. Eltoney, apparently of Fairview Hospital Physician's Center, appear.  It seems that those records may be relevant, as they discuss the Veteran's complaints of numbness and pain in his legs.  There do not appear to be any additional records from that provider in the record, and it is unclear whether any exist.  On remand, the Veteran should be asked to identify all facilities that he has been treated at for his right knee condition, and to provide all information and releases necessary to request any outstanding records therefrom.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any information and authorizations needed to obtain any outstanding medical records pertinent to this claims, including but not limited to any private treatment records, following proper VA procedures.  Specifically, the Veteran should be asked for an authorization for release of medical records from Dr. Atef A. Eltoney of Fairview Hospital Physician's Center.  Attempts to obtain these records should be made and such attempts and any determinations made as to the unavailability of these records should be documented in the claims folder.  If the records cannot be obtained, the Veteran should be notified in writing.

2.  Obtain any outstanding VA treatment records and associate them with the claims file.

3.  After completion of the development set forth in numbers 1 and 2 above, the RO must arrange for the Veteran to undergo a VA examination with an appropriate medical professional to evaluate the current severity of the Veteran's service-connected right knee strain.  All indicated studies, including range of motion studies, must be conducted, and all findings must be reported in detail.  Such range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing, and in comparison with the left knee.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and the transcript of the Veteran's Travel Board Hearing, and any electronic records, were reviewed in connection with this examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

 a)  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

 b)  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible. 

 c)  Then, after reviewing the Veteran's complaints and medical history, and through interview of the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Specifically, any additional loss of motion of the lumbar spine during a flare-up should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.

4.  After completing the above actions, to include any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




